UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


COMPETITIVE ENTERPRISE
INSTITUTE,

            Plaintiff,

     v.

OFFICE OF SCIENCE AND                    Civil Action No. 14-765 (GK)
TECHNOLOGY POLICY

            Defendant.


                             MEMORANDUM OPINION

     Plaintiff Competitive Enterprise Institute                     ("Plaintiff"         or

"CEI")    brings   this   action   against    the        Office     of    Science       and

Technology Policy     ("Defendant,"      "OSTP," or "the Government") ,                    a

component of the Executive Off ice of the President of the United

States. Plaintiff alleges that the Government violated the Freedom

of Information Act        ("FOIA"),   5 U.S.C.       §   552,     (Counts    I     &   II),

because it failed to produce emails residing in a private email

account belonging to Dr.        John P.    Holdren,         an Assistant to the

President and Director of OSTP. The email account was provided to

Dr. Holdren by his former employer, the Woods Hole Research Center

("Woods Hole"), a private, non-governmental organization.

     This matter     is presently before         the       Court on Defendant's

Motion    for   Summary    Judgment     ("Mot. " )        [Dkt.     No.     32].       Upon

consideration of the Motion,          Opposition         ("Opp.")    [Dkt. No.         33] ,
Supplemental Authority                 [Dkt.    No.    34],       Reply   ("Rep.")         [Dkt.     No.

35], Surreply [Dkt. No. 36-1], and the entire record herein, and

for the reasons stated below, Defendant's Motion is granted.

I .       BACKGROUND

      A. Statutory Framework

                    1. Freedom of Information Act

          FOIA,    5 U.S.C.       §    552,     allows       individuals        to    request        the

disclosure of records from government agencies.                                Id.    §   552(a) (3).

When an agency receives a request that "reasonably describes" the

records sought, id.           §    552 (a) (3) (A), it must "conduct [] a search

reasonably calculated to uncover all relevant documents." Morely

v. CIA, 508 F.3d 1108, 1114 (D.C. Cir. 2007)                              (internal quotation

marks omitted) . The agency must then disclose any responsive agency

records it locates,               with the exception of any records that are

protected          from    disclosure           by     one        of FOIA's nine           statutory

exemptions. See 5           U.S.C.        §    552(b).       Both    paper      and       electronic

records may constitute "agency records" under FOIA. See 5 U.S.C.

§     552 (f) (2) (A).

         If   an    agency,       after       exhausting          administrative           remedies,

withholds          responsive         records        not   covered        by    one       of   FOIA's

exemptions, the requester may file a lawsuit in district court to

challenge          the    agency's        decision           to     withhold.         See      id.     §


                                                 -2-
...




      552(a) (4) (B). As the Supreme Court has held, in order to state a

      claim under FOIA, a requester must allege that the agency has (1)

      improperly;          (2)    withheld;        (3)        agency       records.      Kissinger     v.

      Reporters Comm. for Freedom of the Press, 445 U.S. 136, 150 (1980).

                           2. Federal Records Act

              The FRA is "a collection of statutes governing the creation,

      management,         and disposal of records by federal agencies."                              Pub.

      Citizen v.          Carlin,     184 F.3d 900,            902    (D.C.Cir.1999);        accord 44

      U.S.C.    §§   2101-18, 2901-09, 3101-07, 3301-14. Under the FRA, agency

      heads    are        required     to    "make       and    preserve         records    containing

      adequate and proper documentation of the organization, functions,

      policies, decisions, procedures, and essential transactions of the

      agency[.]" 44         u.s.c.     §   3101.

              Not    all    documents        in    an    agency's          possession       qualify    as

      "records" under the FRA. Instead, "records" includes any "recorded

      information" "made or received by a Federal agency under Federal

      law or in connection with the transaction of public business and

      preserved or appropriate for preservation by that agency ... as

      evidence       of    the    organization,          functions,          policies,      decisions,

      procedures, operations, or other activities of the Government or

      because of the informational value in them." Id.                             §   3301(a) (1) (A).

      The   definition           of   "records"         under        the   FRA    does     not   include

                                                        -3-
"duplicate copies of records preserved only for convenience." Id.

§ 3301 (a) (1) (B).

        Agencies may only dispose of records on terms approved by the

Archivist             of   the   United   States,    who   is    head   of    the       National

Archives and Records Administration ("NARA"). 44 U.S.C.                             §   3303; 36

C.F.R.       §   1225.10. In order to efficiently manage the disposition

process,         agencies may create           records     schedules,        which must be

approved by the NARA,                to govern recurring types of records.                    44

U.S.C.       §    3303(3);       36 C.F.R.    §§    1225.10-1225.26.       Records may be

deemed temporary or permanent, the former designation leading to

destruction after a set period and the latter, to preservation and

eventually, transfer to the NARA. 36 C.F.R. §§ 1225.14, 1225.16.

        If       an    agency     head    learns    of   "any    actual,     impending,       or

threatened unlawful                removal,    defacing,        alteration,    corruption,

deletion, erasure, or other destruction of records in the custody

of the agency," he or she must notify the Archivist. 44 U.S.C.                                 §


3106.    If the agency head "knows or has reason to believe                                [that

records]         have been unlawfully removed from [his or her]                         agency,"

then the agency head_ "with the assistance of the Archivist shall

initiate action through the Attorney General for the recovery *231

of records [.]"Id. If the agency head "does not initiate an action

for such recovery or other redress within a reasonable period of
                                               -4-
time," then the Archivist "shall request the Attorney General to

initiate such an action, and shall notify the Congress when such

a request has been made." Id.

        In November 2014, Congress Amended the FRA to address federal

employee's obligations when using non-official email accounts to

conduct government business. The amendment states that,

             An officer or employee of an executive agency
             may not create or send a record using a non-
             official electronic messaging account unless
             such officer or employee       (1)  copies an
             official electronic messaging account of the
             officer or employee in the original creation
             or transmission of the record; or (2) forwards
             a complete copy of the record to an official
             electronic messaging account of the officer or
             employee not later than 20 days after the
             original creation or transmission of the
             record.
        44 U.S.C. § 2911(a).

  B. Factual Background

        On January       21,   2009,   Dr.       Holdren began working at             OSTP.

Holdren Deel.      ~    1   [Dkt. No. 26.1]. Previously, he worked as the

Director of Woods Hole from 2005 to 2008.                        Id.   ~   2.   Woods Hole

provided     Dr.       Holdren   with       a    Woods    Hole     email        account   in

approximately June 2005. Id.            ~   4.     Dr. Holdren used the Woods Hole

account as a personal email account until approximately January

2014.    Id. Occasionally, Dr. Holdren used this email account for

OSTP work-related correspondence. Id.                 ~   7.

                                             -5-
     When Dr. Holdren received a work-related email on his Woods

Hole account, OSTP policy and Federal law required him to forward

the email to his official email account at OSTP or to copy his

official OSTP email account on the correspondence.                   Id.;   see 44

U.S.C.   §    2911(a). The Government and Dr. Holdren have both attested

to Dr.       Holdren' s    compliance with this     requirement.     See Leonard

Deel. ~~ 15-16 [Dkt. No. 32-2]; Holdren Deel. ~ 7 [Dkt. No. 26-1]

("My understanding is that my practice of copying or forwarding

work-related e-mails to my OSTP account complied with OSTP records

policies, and I endeavored to follow that practice at all times").

  C. Procedural Background

     In October 2013, Plaintiff submitted a FOIA request to OSTP,

requesting all emails relating to OSTP on Dr. Holdren's Woods Hole

email account. Compl.          ~   3. The Government responded to CEI's FOIA

request on February 4, 2014,            informing CEI that "OSTP is unable to

search   the     'jholdren@whrc.org'      account   for   the   records   you   have

requested because that account is under the control of the Woods Hole

Research Center,          a private organization." OSTP's Response to FOIA

Request at 1 [Dkt. No. 7-2]. On February 18, 2014, CEI responded with

a letter arguing that Dr. Holdren's OSTP-related emails were subject

to FOIA regardless of where they were located.




                                         -6-
        On March 7, 2014, the Government responded to CEI's February 18,

2014    letter.     OSTP   interpreted    the    February             18,    2014    letter   as

clarifying CEI's FOIA request to specify that it was seeking copies

of all documents sent to or from the Woods Hole account, regardless

of where those documents were located. In its March 7,                              2014 reply,

OSTP stated that it had "conducted a search of Dr.                            Holdren' s OSTP

email account and will produce responsive records to you on a rolling

basis[.]"     OSTP Letter of Mar.        7,    2014    at    1    [Dkt.      NO.    7-4].   OSTP

produced the first         set of documents,          consisting of 110 pages,                on

March 31, 2014. See OSTP's Letter of Mar. 31, 2014 at 2 [Dkt. No. 8-

1] .

       On April 18, 2014, CEI responded and argued that OSTP had mis-

characterized CEI's FOIA request. See CEI Letter of Apr. 18, 2014 at

2 [Dkt. No. 7-5]. CEI wrote that, "OSTP incorrectly asserts that CEI

had clarified that it was 'requesting a search of Dr. Holdren's OSTP

email account for records to and from jholdren@whrc.org'                               that are

OSTP-related.       Our request covers OSTP-related documents regardless

of whether they are from an ostp.gov email account,                           and regardless

of whether they are found in Dr. Holdren's ostp.gov email account."

Id.    (emphasis in original). OSTP later responded to this letter on

May    1,   2o14,   producing   48o   pages     as    part       of    the    second    set   of

responsive documents. See Leonard Deel.               ~ 10.




                                         -7-
        On May 5, 2014, Plaintiff filed this lawsuit, which includes

two FOIA claims. Compl.                  ~~   71-81 [Dkt. No. 1].

        On July 11, 2014, the Government moved to dismiss Plaintiff's

FOIA claims on two grounds:                    (1) that OSTP was not withholding any

records; and (2) that the OSTP-related Woods Hole emails were not

agency records subject to FOIA. Motion to Dismiss                                [Dkt. No.   7].

After    full   briefing,           on March 3,           2015,   the    Court    granted the

Government's Motion to Dismiss based on the withholding argument,

without addressing the agency records argument. March 3, 2015 Order

and Mem.      Op.        [Dkt.    Nos.    11-12].       On July 5,      2016,    the Court of

Appeals reversed the dismissal of the FOIA claims and remanded the

case. See CEI v. OSTP, 827 F.3d 145, 150 (D.C. Cir. 2016).

       On August 29,             2016,    the Court of Appeals issued its Mandate

[Dkt. No. 15] and on September 19, 2016, this Court held a Status

Conference.         At    that     Conference,          CEI   raised concerns       about    the

preservation of Dr.               Holdren's emails in the Woods Hole account.

See Sept. 19, 2016 Tr. at 3 [Dkt. No. 18]. Specifically, CEI stated

that    its   concern was           that       the Woods Hole emails would not be

preserved if Dr. Holden, a political appointee, left his position




                                                  -8-
at OSTP at the end of the Obama administration. 1 Id. at 5-7. The

Court directed the Parties to confer about the preservation issue.

Id. at 11-12.

        At a subsequent Status Conference on October 11,                     2016,   the

Parties informed the Court that they failed to reach an agreement

on the preservation issue. See Oct. 11, 2016 Tr. at 3-4 [Dkt. No.

22). On October 14, 2016, the Court issued a briefing schedule for

the preservation issue. Oct. 14, 2016 Minute Order. On October 17,

2016,    the Court ordered that Summary Judgment briefing would not

occur until after the Court decided the preservation issue.

        On October     17,    2016,   Plaintiff       filed   a   Motion     to   Compel

Preservation of Private Emails [Dkt. No. 24). On October 31, 2016,

the Government filed its Opposition to the Motion to Compel [Dkt.

No.   26). On November 10,        2016,    Plaintiff filed its Reply to the

Motion to Compel [Dkt. No. 29).

        On December 12, 2016,         this Court granted in part and denied

in part Plaintiff's Motion to Compel, and ordered "that Dr. Holdren

preserve    all   of    the    emails     in    his   Wood    Hole   email    account,




1 Dr. Holdren has since left the OSTP and rejoined Woods Hole as a
senior advisor to its president. See Dr. John Holdren Rejoins the
Woods Hole Research Center       (Feb.  24,  2017), available at
http://whrc.org/dr-john-holdren-rejoins-the-woods-hole-research-
center/.
                                          -9-
·.

     including any archived emails and any deleted email archives, on

     a thumb drive to be kept in his possession until such a time that

     this Court determines that they must be turned over to OSTP for

     processing or that they may be deleted." December 12, 2016 Order

     ("Preservation Order")       [Dkt.   No.     31). The Court further ordered

     that the Government not conduct any searches of the Woods Hole

     emails at that time. Id.

           On December 27,       2016    the Government        filed   its Motion for

     Summary   Judgment.    On    January       10,    2017,   Plaintiff          filed    its

     Opposition.   On January      18,    2017,       Plaintiff   filed      a    Notice of

     Supplemental Authority. On January 19, 2017, the Government filed

     its Reply. On January 26, 2017, Plaintiff filed a Motion for Leave

     to File a Surreply [Dkt. No. 36) as well as its Surreply.

     II.   STANDARD OF REVIEW

           "FOIA   cases   typically      and     appropriately        are       decided    on

     motions for summary judgment." Defs. of Wildlife v. U.S. Border

     Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009). Summary judgment should

     be granted only if the moving party has shown that there is no

     genuine dispute of material fact and that the moving party is

     entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a);

     Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986); Waterhouse v.

     Dist. of Columbia, 298 F.3d 989, 991 (D.C. Cir. 2002). "A fact is

                                           -10-
material if it           'might affect the outcome of the suit under the

governing law,' and a dispute about a material fact is genuine 'if

the evidence is such that a reasonable jury could return                        a verdict
for the nonmoving party."' Steele v.                     Schafer,    535 F.3d 689,       692

(D. C.    Cir.   2008)        (quoting Anderson v.         Liberty Lobby,       Inc.,    477
U.S. 242, 248 (1986)).

         "To prevail on summary judgment [against a FOIA challenge] ,

the defending 'agency must show beyond material doubt [ ] that it

has      conducted   a        search    reasonably       calculated     to   uncover     all

relevant documents."' Morley v. C.I.A., 508 F.3d 1108, 1114 (D.C.

Cir.     2007)   (quoting Weisberg v. U.S. Dep't of Justice,                        705 F.2d
1344, 1351       (D.C. Cir. 1983)).             "Summary judgment may be based on

affidavit,       if the declaration sets forth sufficiently detailed

information 'for a court to determine if the search was adequate."'

Students Against Genocide v.                   Dep't of State,       257 F.3d 828,        838

(D.C. Cir. 2001)          (quoting Nation Magazine v. U.S. Customs Serv.,

71 F.3d 885,       890    (D.C.      Cir.     1995)).    "In determining whether the

defendant agency has met this burden,                     "the underlying facts and

the inferences to be drawn from them are construed in the light

most     favorable       to    the     FOIA    requester."        Reliant    Energy     Power

Generation,      Inc.     v.    F.E.R.C.,       520 F.    Supp.    2d 194,    200     (D.D.C.

2007)     (internal citations omitted) .
                                               -11-
III. ANALYSIS

       Our    Court     of       Appeals    assumed      without    deciding   that    the

documents sought from the Woods Hole account were agency records

for    the    purpose       of    reversing       this    Court's    finding   that    the

documents were not improperly withheld.                        See generally CEI,      827
F.3d 145.    The    Court        of   Appeals     explicitly did not         reach   the

question of whether "no document found among the jholdren@whrc.org

email falls within the definition of 'agency records.'" CEI, 827
F.3d at 150. An "agency employee's communications on non-agency

accounts may constitute                 'agency records. '" Wright v. Admin.           for

Children & Families, No. CV 15-218, 2016 WL 5922293, at *8 (D.D.C.

Oct. 11, 2016).

       However,      this    Court need not determine if                  the Woods Hole

emails   are    agency       records       because       the   Government's    arguments

regarding      duplicate           records    and     its      reasonable    search    are

determinative.


  A. Duplicate Emails Need Not Be Produced

       The Government contends that it need not produce Dr. Holdren's

OSTP-related Woods           Hole emails          because      they are    duplicates of

emails that exist on OSTP servers. The Court finds this argument

convincing.


                                             -12-
     The   Government   has    established,      and    CEI   has   failed   to

convincingly    challenge,    that   Dr.    Holdren    complied with   agency

policy requiring him to forward all work-related emails from his

private email account to his OSTP email account. As evidence of

this practice, the Government cites a number of sources.

     First, OSTP's General Counsel and Chief FOIA Officer submits

that it is his understanding that Dr. Holdren complied with the

agency's policy of copying all OSTP related emails from his Woods

Hole account to his OSTP account. See Leonard Deel. , , 15-17, 20.

On this basis, the Government submits that all of the OSTP-related

Woods Hole emails exist on the OSTP servers. See id.

     Second, Dr. Holdren submitted a declaration attesting to his

compliance with OSTP policy on forwarding private server emails.

Dr. Holdren attested that "[t]hrougout my time at OSTP, whenever

I sent or received work-related e-mail on my WHRC e-mail address,

my customary practice was to forward that e-mail to my official e-

mail account at OSTP or to copy my official OSTP email account on

the correspondence." Holdren Deel. , 7.

     Third,    the Government submits that OSTP policy requires all

employees to forward work-related correspondence on non-official

email accounts to their official OSTP accounts. Compl. ,               22. The

Government rightly points out that government employees, including
                                     -13-
Dr. Holdren,      are entitled to the presumption that they complied

with agency policies, absent evidence to the contrary. See Bracy

v. Gramley, 520 U.S. 899, 909 (1997)             ("Ordinarily, we presume that

public    officials     have       'properly     discharged          their   duties'")

(quoting U.S. v. Armstrong, 517 U.S. 456 (1996)); Stone v. Stone,

136 F.2d 761, 763 (D.C. Cir. 1943)             ("In an action which challenges

the conduct of a public officer, a presumption of law is indulged

in his favor that his official duties were properly performed");

Wright,   2016 WL 5922293,      at   *8     ("the presumption applies             that

agency employees comply with applicable law and,                        consequently,

that agency records responsive to a FOIA request would unlikely be

located solely in their personal email accounts").

     The presumption that Dr. Holdren complied with OSTP policy is

further   strengthened        by   evidence     submitted       by    the    Government

showing that Dr. Holdren complied with the policy on approximately

4,500 occasions. See Leonard Deel.               ~   17. Courts are entitled to

rely on evidence of customary practice,                   such as Dr.         Holdren' s

pattern   of     compliance    with     OSTP    policy,    in    finding      that    the

practice was followed on a particular occasion. See Fed. R. Evid.

406. Thus, the fact that Dr. Holdren forwarded work-related emails

from the Woods Hole account to his OSTP account on 4,500 occasions



                                        -14-
makes it more likely than not that he forwarded any particular

work-related Woods Hole email to his OSTP account.

      The presumption that Dr. Holdren complied with OSTP policy is

rebuttable.    However,   "a     FOIA   plaintiff   [must]   rebut   agency

affidavits with something more than pure speculation," and CEI has

failed to do so. 2 Nance v. FBI, 845 F. Supp. 2d 197, 203            (D.D.C.

1998).

      CEI argues that Dr. Holdren did not always comply with OSTP

policy but that it was only his "customary practice." See Opp. at

14. However, Plaintiff neglects to quote the following sentence in

Dr. Holdren's declaration, which states that his "understanding is

that my practice of copying or forwarding work-related e-mails to

my   OSTP   account   complied   with   OSTP   records   policies,   and   I

endeavored to follow that practice at all times." Holdren Deel. ,

7 (emphasis added). Plaintiff's creative exercise in semantics is




2 Plaintiff points out that in the Preservation Order of December
12, 2016, this Court stated that policies are rarely followed to
perfection by anyone," and that "at this stage of the case, this
Court cannot assume that each and every work-related email in the
Woods Hole account was duplicated in Dr. Holdren' s work email
account." December 12, 2016 Memorandum Opinion at 8 [Dkt. No. 31].
However, that Preservation Order was issued so as to preserve the
status quo while Plaintiff was given a chance to rebut the
presumption that Dr. Holdren followed agency policy with specific
information to the contrary. See Wright, 2016 WL 5922293 at *8.
Plaintiff has not done so.
                               -15-
insufficient to overcome the presumption of credibility to which

Dr. Holdren's declaration is entitled.

       Furthermore,       Plaintiff      has       not   pointed   to     any    specific

instance when Dr.         Holdren did,        or even may have,           violated OSTP

policy.   Instead,      Plaintiff argues that Dr. Holdren may not have

forwarded all of his work-related Woods Hole emails to his OSTP

account because he cannot be relied upon to determine what is work-

related. Opp.      at 21-23. However,            agency employees are routinely

relied    upon    to    determine     the    responsive        nature     of    their   own

records. See Wadelton v. Dep't of State, 106 F. Supp. 3d 139, 148-

149 (D.D.C. 2015).

       Having    determined       that    Dr.      Holdren     complied    with      OSTP's

policy of forwarding all his work-related emails from his private

email account to his OSTP accounts, the Court concludes that any

work-related      emails    in    Dr.    Holdren's        Woods    Hole    account      are

duplicates of emails located in his OSTP account. See Wright, 2016
WL 5922293 at *8.

       FOIA does not require agencies to produce duplicate records.

See,   e.g.,    Jett v.    FBI,   139 F.        Supp.    3d 352,   365    (D.D.C.     2015)

("The statute is not a discovery tool that requires agencies to

produce    every       conceivable       copy      in    the   possession       of    every

governmental custodian."); Defs. of Wildlife v. Dep't of Interior,
                                            -16-
314 F. Supp. 2d 1, 10 (D.D.C. 2004)        ("[I] t would be illogical and

wasteful to require an agency to produce multiple copies of the

exact same document."); see also Crooker v. State Dep't, 628 F.2d
9,   11   (D.C.   Cir.   1980)   (per curiam)    ("Where   the   records   have

already been furnished, it is abusive and a dissipation of agency

and court resources to make and process a second claim").

      Therefore,    the Court concludes that the Government does not

need to produce Dr. Holdren's work-related Woods Hole emails as

they exist in his Woods Hole account,       3   but of course must produce

those copies of his emails existing in his OSTP account which it

finds appropriate to produce under FOIA. 4




3  The Government has argued that the privacy interests of
government employees in their personal emails justify the
withholding of the Woods Hole emails. The Court is not persuaded
by this argument. As the Court of Appeals noted, such a rationale
would permit "an agency [to] shield its records from search or
disclosure under FOIA by the expedient of storing them in a private
email account controlled by the agency head." CEI 827 F.3d at
146.

4 The Court agrees with the Government that the metadata in the
Woods Hole emails does not in itself make each email unique as
compared to the forwarded reproduction of the email in Dr.
Holdren's OSTP account. See Covad Commc'ns Co. v. Revonet, Inc.,
267 F.R.D. 14, 20 (D.D.C. 2010) ("In the absence of some reason to
believe that the metadata will yield an answer that the hard copy
will not, production of the information in native format [] is not
necessary.")   (citing The Sedona Conference,     Best Practices,
Recommendations, & Principles for Addressing Electronic Document
Production # 12 (2004) ("Unless it is material to resolving the
                               -17-
  B. OSTP Conducted a Reasonable Search

     The Government also need not produce the Woods Hole emails

because   its   search was    "reasonably   calculated       to   uncover all

relevant documents." Ancient Coin Collectors Guild v. U.S. Dep't

of State,   641 F.3d 504,    514   (D.C. Cir.     2011)    (quoting Valencia-

Lucena v. U.S. Coast Guard,        180 F.3d 321, 325       (D.C. Cir. 1999))

(internal quotation marks omitted). "Agencies need not turn over

every stone, but they must conduct a 'good faith, reasonable search

of those systems of records likely to possess requested records.'"

Freedom Watch, Inc. v. Nat'l Sec. Agency, No. 1:12-CV-01088 (CRC),

2016 WL 7191558,    at *3    (D.D.C. Dec.   12,    2016)    (quoting SafeCard

Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir. 1991)). "[T]he

issue to be resolved is not whether there might exist any other

documents possibly responsive to the request, but rather whether

the search for those documents was adequate."               Weisberg v.   U.S.

Dep't of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984).

     As to Summary Judgment, an "agency must show that it made a

good faith effort to conduct a search for the requested records,

using methods    that   can be     reasonably expected       to produce    the




dispute, there is no obligation to preserve and produce metadata
absent agreement of the parties or order of the court.")).

                                    -18-
information requested." Oglesby v. U.S. Dept. of Army,                     920 F.2d
57, 68 (D.C. Cir. 1990).

      Here, the Government has done so. OSTP conducted a search for

OSTP-related emails sent to or from Dr. Holdren's Woods Hole e-

mail account by searching Dr. Holdren's OSTP account. Mot. at 33.

After receiving CEI's FOIA request in October 2013, OSTP requested

that EOP technical staff conduct a search of Dr. Holdren's OSTP e-

mail account for the search term "jholdren@whrc.org"                       (the Woods

Hole e-mail address). Id.; Leonard Deel.               ~   18. The search's date

range was from January 20, 2009 (the day prior to the beginning of

Dr. Holdren's employment at OSTP) to October 16, 2013 (the date of

the   FOIA   request)      Leonard   Deel.   ~   18.       This   search     returned

approximately 4500 results. Id.

      Plaintiff's challenge to the sufficiency of the Government's

search is limited to its complaint that the Government did not

search Dr.    Holdren' s    Wood Hole    account.          However,   as   described

above, this Court has no reason to doubt that Dr. Holdren complied

with OSTP's policy of forwarding all work-related emails from his

private Woods Hole email account to his OSTP account. Thus, "agency

records responsive to a          FOIA request would unlikely be located

solely in    [Dr.   Holdren's]    personal email account[],            rendering a



                                     -19-
search of th[at]     accourit[]    unnecessary." Wright,     2016 WL 5922293

at *8.

      The Court acknowledges that in Wright, the Plaintiff failed

to present any evidence that the government employees had ever

even used their personal email accounts for work related emails.

Wright, 2016 WL 5922293 at *7-8. Here, Dr. Holdren admittedly used

his   private    email   account    for   work   related    emails.   However,

Plaintiff has presented absolutely no concrete evidence that he

failed to forward any work-related Woods Hole email to his OSTP

account. Therefore the outcome here must be the same as in Wright.

The Court finds that the Government need not produce Dr. Holdren's

work-related Woods Hole emails because its search was reasonably

calculated to uncover duplicates of all of the records located in

the Woods Hole account.

IV.   CONCLUSION

      For the    foregoing reasons,       Defendant's Motion for Summary

Judgment is granted; and it is further

      ORDERED,   that the Government shall continue to produce Dr.

Holdren's work-related Woods Hole emails as                they exist   in Dr.

Holdren's OSTP email account; and it is further




                                      -20-
     ORDERED,    that Plaintiff's Motion for Leave to File a surreply

shall be granted.

     An Order shall accompany this Memorandum Opinion.




March 13, 2017
                                          G (µ;~/L~ .&,~
                                         Gladys Ke ler
                                         United States District Judge


Copies to: attorneys on record via ECF




                                  -21-